United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-4047
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the Southern
      v.                               * District of Iowa.
                                       *
Edwardo Perez Gaxiola,                 *      [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: September 12, 2005
                                Filed: October 5, 2005
                                 ___________

Before RILEY, LAY, and FAGG, Circuit Judges.
                             ___________

PER CURIAM.

      After an Iowa state trooper found cocaine in Edwardo Perez Gaxiola’s vehicle,
the Government charged him with possession with intent to distribute cocaine.
Following an evidentiary hearing, the district court* denied Gaxiola’s motion to
suppress, United States v. Gaxiola, 317 F. Supp. 2d 980 (S.D. Iowa 2004), and
Gaxiola conditionally pleaded guilty. Gaxiola appeals the denial of his suppression
motion, and we affirm.


      *
        The Honorable Ronald Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
       Based on evidence at the hearing, the district court properly found the
following facts. See United States v. Sanchez, 417 F.3d 971, 974 (8th Cir. 2005)
(reviewing factual findings for clear error). While driving a vehicle on the interstate
in Iowa, Gaxiola was stopped by a trooper for failure to display a front license plate.
After Gaxiola produced his driver’s license, registration, and proof of insurance, the
trooper returned to his patrol car with Gaxiola to run a computerized check on
Gaxiola’s documents. While waiting for a response, the trooper asked Gaxiola where
he was going and the purpose of his trip. Gaxiola told the trooper he and his female
passenger were going to Chicago to announce their engagement to her parents. When
the trooper returned to Gaxiola’s vehicle to obtain identification from Gaxiola’s
passenger, however, the passenger told the trooper she and Gaxiola were going to
Chicago to visit her aunt and they had no special reason for the trip. The trooper then
returned to his patrol car to check the passenger’s identification. When the trooper
made a second trip to the vehicle to return the passenger’s identification, the trooper
asked her where her parents lived, and she stated they lived in California.

       The trooper went back to the patrol car and completed the traffic stop by
issuing a warning ticket to Gaxiola and returning his driver’s license, registration, and
insurance papers. The traffic stop had lasted only thirteen minutes. As Gaxiola was
exiting the patrol car, the trooper asked Gaxiola if he could ask him a few more
questions, and Gaxiola agreed. The trooper asked whether Gaxiola had any illegal
narcotics or weapons in his vehicle, and Gaxiola responded he did not. The trooper
then asked Gaxiola for consent to search the vehicle. After Gaxiola gave his verbal
consent, he signed a written consent form filled out and read to him by the trooper.
During the roadside search, the trooper saw alterations to the car suggesting a secret
compartment, so he asked Gaxiola whether he could have the vehicle moved from the
highway for a more extensive search. Gaxiola agreed, and a more extensive search
uncovered a compartment holding eighty-eight pounds of cocaine.




                                          -2-
       On appeal, Gaxiola contends the trooper unconstitutionally expanded the scope
of the traffic stop without reasonable suspicion of criminal activity, rendering his
consent invalid. According to Gaxiola, his consent was the product of an unlawful
prolonged detention. We disagree.

       A trooper who observes a traffic violation has probable cause to stop the
vehicle and conduct a reasonable investigation. Id. A reasonable investigation
includes requesting the driver’s license and the vehicle’s registration, running a
computerized check on those documents, and asking about the occupants’ destination,
route, and purpose. Id. at 975; United States v. Blaylock, 421 F.3d 758, 767 (8th Cir.
2005); United States v. $404,905 in United States Currency, 182 F.3d 643, 647 (8th
Cir. 1999). A trooper may also request identification from passengers during a traffic
stop, see United States v. Slater, 411 F.3d 1003, 1004-05 (8th Cir. 2005), and question
them to verify information given by the driver, Sanchez, 417 F.3d at 975. Conflicting
stories may raise reasonable suspicion justifying expansion of the stop’s scope and
detention of the occupants. Id. Reasonable suspicion permits a trooper to ask
questions not directly related to the initial traffic stop, and consent given in the course
of such questioning is valid if given voluntarily. United States v. Gomez Serena, 368
F.3d 1037, 1040 (8th Cir. 2004). Even without reasonable suspicion, if an encounter
after a traffic stop’s completion is consensual, then a trooper may ask questions
unrelated to the stop and request consent to search the vehicle. United States v.
Santos-Garcia, 313 F.3d 1073, 1078 (8th Cir. 2002).

      Here, the trooper could properly stop Gaxiola for the traffic violation, have
Gaxiola step back to the patrol car while checking his license, registration, and
criminal history, and question Gaxiola about the purpose of his trip. It was also
permissible for the trooper to question Gaxiola’s passenger about the trip’s purpose.
Contrary to Gaxiola’s assertion, none of the trooper’s questions exceeded the range
of questions an officer is permitted to ask during a lawful traffic stop. Once the
trooper returned Gaxiola’s identification and issued a warning ticket, Gaxiola had

                                           -3-
everything necessary to continue on his trip. See id. The trooper asked Gaxiola
whether he could ask him a few questions, and Gaxiola consented. See Blaylock, 421
F.3d at 768. At that point, Gaxiola had been stopped less than fifteen minutes, and
there is simply no indication that the post-stop encounter was a seizure rather than
consensual. Given Gaxiola’s consent to further questioning, the trooper could
properly ask Gaxiola whether he had any drugs in the vehicle, and Gaxiola’s consent
to search given during the course of the consensual questioning was valid. See
Santos-Garcia, 313 F.3d at 1078. Because Gaxiola consented to the additional
questioning after the trooper completed the traffic stop, we need not decide whether
the conflicting answers given by Gaxiola and his passenger gave the officer
reasonable suspicion to question Gaxiola about drugs. See id.

      We thus affirm the district court.
                      ______________________________




                                        -4-